IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-253-CR


THOMAS ELTON HOLDER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL

DISTRICT


NO. 90-217-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of aggravated robbery.  Tex. Penal Code Ann.
§ 29.03 (West Supp. 1993).  On a previous appeal, this Court reformed the judgment of
conviction to reflect a conviction for robbery and remanded the cause for reassessment of
punishment.  Tex. Code Crim. Proc. Ann. art. 44.29(b) (West Supp. 1993); Holder v. State, 837
S.W.2d 802 (Tex. App.--Austin, pet. ref'd).  A new jury assessed punishment at imprisonment for
life and a $10,000 fine.
	Appellant gave timely notice of appeal from the new judgment.  Subsequently,
however, appellant filed in the district court a motion to withdraw the appeal.  At a hearing in the
district court, appellant signed a written waiver of appeal.  The transcript contains written findings
of fact by the district court reflecting that appellant withdrew his notice of appeal in exchange for
the State's agreement not to prosecute him for perjury; that no threats were made by the
prosecutor to induce appellant to withdraw the notice of appeal; that appellant consulted with
counsel before signing the waiver of appeal; and that appellant voluntarily, intelligently, and
knowingly withdrew his notice of appeal.  The statement of facts from the hearing below supports
these findings.
	Appellant's motion to withdraw appeal is granted.  Tex. R. App. P. 59(b).  The
appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Appeal Dismissed on Appellant's Motion
Filed:  June 2, 1993
[Do Not Publish]